                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

ARLINDA LESLIE, INDIVIDUALLY and as
Next Friend of BLAIR KING AND SETH KING,
and BRANDON LESLIE,

                Plaintiffs,

v.                                                                             CIV 16-1208 JCH/JHR

BNSF RAILWAY COMPANY,

                Defendant.

                       MEMORANDUM OPINION AND ORDER
         This matter comes before the Court on Plaintiffs’ Motion to Lift Stay and Request for

Scheduling Conference [Doc. 47], filed May 14, 2018. Having considered Defendant’s Response

[Doc. 48] and Plaintiff’s Reply [Doc. 49], the Court denies the Motion for the reasons set forth

below.

         I)     BACKGROUND

         This case arises from a car-on-cow collision occurring on or about November 1, 2013. [See

Doc. 1-1 (Complaint for Damages for Personal Injury)]. The cow, which belonged to non-party

Huning Limited Partnership, entered into and was present in the right of way of New Mexico State

Highway 6 where it was struck by the passenger vehicle driven by Plaintiff Arlinda Leslie. [Id.,

pp. 2-3]. Mrs. Leslie suffered severe injuries to her head and face and significant injuries to other

parts of her body, which were witnessed by her children, Blair and Seth King, and her husband,

Plaintiff Brandon Leslie. [Id., p. 3]. Thereafter, Plaintiffs filed a lawsuit in state court against “the

Huning defendants.” [Id.]. Pertinent here, the Huning defendants have claimed that they believe

the cow entered the highway by jumping over a gate owned and maintained by Defendant BNSF


                                                   1
Railway Company. [Id.]. Plaintiffs accordingly filed a separate lawsuit against Defendant, which

was removed to this Court on November 3, 2016. [Id.].

       The case was promptly set for a Rule 16 Scheduling Conference by then-assigned

Magistrate Judge William Lynch. [Doc. 6]. However, soon thereafter, the parties filed a Joint

Motion to Stay All Proceedings on November 9, 2016. [Doc. 7]. In the Joint Motion, the parties

asked the Court to stay this case pending resolution of Plaintiffs’ lawsuit against the Huning

defendants. [Id., p. 2]. The Court, Chief Magistrate Judge Karen Molzen presiding at that time,

entered the parties’ proposed stipulated Order Staying All Proceedings and Deadlines [Doc. 8],

pending resolution and adjudication of the state court proceedings. [Id., p. 1]. A little over a year

later, the parties filed a Joint Status Report indicating that the Plaintiffs were able to reach a

settlement with the Huning defendants in the state court case. [See Doc. 18]. At that time, both

parties requested that the stay be lifted, and that the Court set the matter for a scheduling

conference. [Id., pp. 1-2]. Consequently, this Court set a Rule 16 Initial Scheduling Conference

for February 8, 2018. [See Doc. 19 (Initial Scheduling Order)]. After the conference, the Court

entered a Scheduling Order and set a Settlement Conference between the parties in early August,

2018. [See Docs. 26, 27].

       Roughly a month later, Defendant filed a Motion for Judgment on the Pleadings and

Motion for Summary Judgment in March 2018. [See Docs. 28, 29]. And, a month after that,

Plaintiffs filed their own cross-Motion for Partial Summary Judgment. [Doc. 37]. Three days later,

the parties filed a Joint Unopposed Motion Vacating Order Setting Case Management Deadlines

and Discovery Parameters (Doc. No. 26) and Staying all Discovery. [Doc. 38]. In this Motion, the

parties represented that “[w]holly independent of the claims and defenses at issue in this litigation,

the outcome of the cross-motions for summary judgment may be dispositive to the merits of the



                                                  2
continuation of this litigation.” [Id., p. 1]. The parties continued by stating that “[u]nrelated to the

merits of the claims and defenses at issue in this case, a preliminary issue the Court must decide is

whether or not the September 2017 Settlement Agreement released or discharged any liability of

BNSF to Plaintiff in this matter. This is a preliminary and threshold matter.” [Id., p. 2].

Additionally, the parties stated that “[s]imultaneous with these proceedings, Plaintiffs continue to

litigate certain other issues concerning the September 2017 Settlement Agreement in New Mexico

State Court. The final outcome of that litigation, to which BNSF is not a party, may also impact

the continuation of this litigation.” [Id.]. As such, “the parties respectfully request[ed] this Court

enter its Order Vacating the Court’s Order Setting Case Management Deadlines and Discovery

Parameters [Doc. No. 26] and staying all discovery in this matter until the resolution of the State

Court proceedings and this Court’s final ruling on the cross-motions for summary judgment [Doc.

No. 29 and 37] concerning the September 28, 2017 Settlement Agreement.” [Id.].

        The parties submitted a stipulated Order Granting Joint Unopposed Motion Vacating Order

Setting Case Management Deadlines and Discovery Parameters and Staying all Discovery, which

this Court signed and entered on April 18, 2018. [Doc. 39 (hereafter “the Stipulated Order”)]. The

Stipulated Order was signed by counsel for Defendant and approved by counsel for Plaintiffs. [Id.,

p. 2]. The Stipulated Order vacated the Court’s Scheduling Order, all case management and other

deadlines, stayed all discovery, and provided that “[t]his stay shall remain in place until such time

as the State Court proceedings in Cause No. D-1113-CV-2017-00609 are fully resolved AND this

Court enters its final order on the parties’ cross-motions for summary judgment [Doc. Nos. 29 and

37].” [Id., p. 1].

        Approximately a month later, Plaintiffs had a change of heart and filed the instant Motion

to Lift Stay and Request for Scheduling Conference. [Doc. 47]. In the Motion, Plaintiffs represent



                                                   3
that they “primarily agreed to the stay of proceedings after counsel for Defendants (sic) contacted

Plaintiffs’ counsel and indicated BNSF wanted to discuss settlement.” [Id., p. 1]. However, after

Plaintiffs tendered a demand, Defendant refused to make a counteroffer. [Id., p. 2]. While Plaintiffs

acknowledge that part of the purpose of the stay was to permit the Court to rule on the parties’

pending motions, which have not been decided, they nonetheless ask the Court to lift the stay and

set a new Rule 16 conference to establish new case management deadlines. [Id.]. Defendant

opposes the Motion. [Doc. 48]. Most basically, Defendant argues that “nothing in the April 17,

2018, joint motion makes reference to any pending settlement discussions or negotiations between

the Parties.” [Id., p. 2]. And, “like the joint motion, nothing in the agreed-to Order either makes

reference to or is conditioned upon any ongoing or future settlement negotiations between the

parties.” [Id.]. Defendant then argues that Plaintiffs are bound to their stipulation as a matter of

contract, and that this Court cannot rewrite the contract between the parties absent fraud, mistake,

improvidence, material change in circumstances or other equitable considerations. [Id., p. 3].

Plaintiffs do not dispute any of these contentions in reply, but argue that “[t]he only benefit that

plaintiffs stood to gain from agreeing to a stay was the opportunity to engage in good faith

settlement discussion.” [Doc. 49, p.1]. They then argue the merits of their partial motion for

summary judgment. [Id., pp. 1-2].

       II)     DISCUSSION

       Defendant’s position is that the Stipulated Order entered by the Court is nothing more than

a contract between the parties that this Court is bound to enforce. [Doc. 48, p. 3]. There is support

for Defendant’s position that “[u]nder New Mexico law the general rule is that stipulations are

ordinarily binding on the parties absent fraud, mistake, improvidence, material change in

circumstances, or unless equitable considerations require otherwise…. Federal law is the same.”



                                                 4
In re Garcia, 434 B.R. 638, 641-42 (D.N.M. 2010) (citations omitted). However, the Court is not

convinced that it must enforce the parties’ stipulation without regard to the interests of justice.

While it is true that “[s]tipulations ‘cannot be disregarded or set aside at will[,]’” Morrison

Knudsen Corp. v. Ground Improvement Techniques, Inc., 532 F.3d 1063, 1075 (10th Cir. 2008)

(quoting Wheeler v. John Deere Co., 935 F.2d 1090, 1097 (10th Cir. 1991)), they “are not absolute

and will be set aside to prevent manifest injustice.” Id. (citing United States v. Montgomery, 620

F.2d 753, 757 (10th Cir. 1980)). For this reason, “[t]he district court has broad discretion to

determine whether a party should be held to a stipulation or whether justice requires the stipulation

be set aside.” Id.

        The question is under what Rule, if any, the Court entered the Stipulated Order. For

example, if it was entered pursuant to Rule 16(b)(4), which permits a case management schedule

to be modified “only for good cause and with the judge’s consent,” then it would appear that

only good cause (and the undersigned’s consent) is required to modify it. See Fed. R. Civ. P.

16(b)(4). On the other hand, the Stipulated Order may properly be thought of as a protective

order under Rule 26(c). See Fed. R. Civ. P. 26(c)(1)(A) (permitting the Court to forbid

discovery.); Clark v. Dashner, CIV 14-0956 KG/KK, 2016 WL 3900640, at *1 (D.N.M. Jan. 27,

2016) (“The Court may also issue a stay pursuant to Federal Rule of Civil Procedure 26(c),

which for good cause shown allows the Court to limit discovery to protect a party from

“annoyance, embarrassment, oppression, or undue burden or expense.”). If so, “[t]he

modification of a protective order, like its original entry, is left to the sound discretion of the

district court.” Rohrbough v. Harris, 549 F.3d 1313, 1321 (10th Cir. 2008) (citing United

Nuclear Corp. v. Cranford Ins. Co., 905 F.2d 1424, 1427 (10th Cir. 1990)). Likewise, the

Stipulated Order might be thought of arising under this Court’s “broad discretion to stay



                                                   5
proceedings incident to its power to manage its docket.” Clark, 2016 WL 3900640, at *1 (citing

Clinton v. Jones, 520 U.S. 681, 706 (1997); Abdulhaseeb v. Calbone, 600 F.3d 1301, 1310 (10th

Cir. 2010)). In such a circumstance, the Court’s decision to enter, or in this case, leave a stay in

place, will be reviewed for abuse of discretion. See Clinton, 520 U.S. at 707.

        III)    ANALYSIS

        Having carefully considered the parties’ positions, the Court will not lift the stay

implemented by the Stipulated Order in this case. Regardless of what authority permitted the Court

to enter the stay in the first place, one thing is clear: there was no mention of settlement discussions

in the Joint Unopposed Motion or Stipulated Order. [See Docs. 38, 39]. Rather, the language of

both the Joint Unopposed Motion and Stipulated Order indicated that the case should be stayed

due to the pending dispositive motions and the ongoing state court litigation between Plaintiffs

and the Huning defendants. Neither of these events having occurred, the Court finds that Plaintiffs

have failed to demonstrate good cause to lift the stay, and that it would be an abuse of discretion

for the Court to lift the stay that the parties jointly sought.

        IV)     CONCLUSION

        Wherefore, Plaintiffs’ Motion to Lift Stay and Request for Scheduling Conference [Doc.

47], is hereby DENIED.




                                                                  ____________________
                                                                  JERRY H. RITTER,
                                                                  U.S. MAGISTRATE JUDGE




                                                    6
